 1                            UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOSE E. SILVA,                                       Case No. 2:17-cv-02149-APG-DJA

 4                      Petitioner,
          v.                                                         ORDER
 5 BRIAN WILLIAMS, et al.,
                                                                  (ECF No. 44)
 6                      Respondents.

 7

 8

 9        Petitioner Jose Silva’s unopposed first Motion for Extension of Time (ECF No. 44) is

10 GRANTED. Silva has until March 6, 2020 to file a reply to the respondents’ answer to the

11 second amended petition for writ of habeas corpus.

12        Dated: January 7, 2020

13

14                                                      ________________________________
                                                        ANDREW P. GORDON
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23
